Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 10/22/2020.
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments. The combination of references do not render the claims as obvious, in particular “…generate a first session ID (SID) for a first session in response to scheduling the event; create and associate a unique customer identifier (CID) for the user device with the generated first SID; receive an indication of presentation of the e-wallet merchandising card at a payment terminal as part of an e-wallet merchandising card transaction, the indication includes an identifier associated with -2-Application No.: 16/530,980 Attorney Docket No.: 05793.3802-00000 the e-wallet merchandising card to authorize the e-wallet merchandising card transaction; determine a merchant location of a merchant associated with the payment terminal; determine, based on the merchant location, that the location of the e- wallet merchandising card transaction is within a predefined distance from the location of the event; authorize the e-wallet merchandising card transaction upon determining that (I) one or more transaction parameters associated with authorizing the e-wallet merchandising card transaction are each within a threshold value and (ii) the location of the e-wallet merchandising card transaction is within a predefined distance from the location of the event; automatically check  in the user device at the scheduled event in response to the e-wallet merchandising card transaction being authorized; transmit a checked-in notification to an event service provider device indicating that the user device has checked in for the event; and terminate the first SID and the first session upon transmission of the checked-in notification” The most notable  None of the prior art of record remedies the deficiencies found in McClung, Agresta, Paleja and Tucker. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
February 3, 2021